Citation Nr: 0312877	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sarcoidosis, including as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.  His DD 214 reflects that he was awarded a Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.

In October 2000, the veteran filed a claim of entitlement to 
service connection for basal cell carcinoma, claimed as a 
result of exposure to herbicides.  That claim was denied by 
the RO in November 2000 and the veteran filed a Notice of 
Disagreement with that determination in January 2001.  A 
Statement of the Case was issued in December 2002.  
Thereafter, no substantive appeal was filed and therefore 
that claim is not before the Board for appellate 
consideration at this time.


FINDINGS OF FACT

1.  In rating action dated in April 1994, the RO denied 
entitlement to service connection for sarcoidosis on the 
basis of direct service incurrence and as a result of 
exposure to Agent Orange.  The RO properly notified the 
veteran of that decision, and he did not appeal.

2.  Since the April 1994 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for sarcoidosis, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim, has not been submitted.




CONCLUSIONS OF LAW

1.  The April 1994 RO decision that denied service connection 
for sarcoidosis, including as a result of exposure to Agent 
Orange, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200 (2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for sarcoidosis, including as a 
result of exposure to Agent Orange, may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the December 1999 rating decision, August 2000 statement 
of the case; December 2002 supplemental statement of the 
case; and in a May 2001 letter from the RO of the criteria 
for establishing service connection, the pertinent law and 
regulations, and the reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  The veteran was 
also notified of the VCAA in the May 2001 development letter 
from the RO, which also informed him of who is responsible 
for producing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and VA treatment records, as well as his private 
treatment records, as set forth below.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A medical examination is unnecessary because the 
duty to provide a medical examination applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  New and material evidence 
has not been presented in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The requirements of the VCAA have 
been met.  


II.  Factual background

The service medical records reflect that in April 1964, the 
veteran complained of malaise, cough and hoarseness.  In 
September 1964, he complained of chest pain, diagnosed as 
costochondritis.  In February 1965, an impression of 
influenza-like syndrome was diagnosed in conjunction with the 
veteran's symptoms of sore throat, headache, arthralgia and 
anoxia.  Symptoms of joint pain, cough and chest pain 
persisted throughout February 1965, and the diagnosis was 
changed to fever with pharyngitis, rule out pneumonic 
process.  Ultimately, the veteran was hospitalized for two 
weeks during February and March 1965 for treatment of 
pneumonia.  A chest x-ray dated in March 1965 indicated that 
an infiltrate had still not completely cleared.  The veteran 
was hospitalized a second time from late March to mid-April 
1965, at which time he complained of symptoms including cough 
and chest pain.  Testing revealed that he had had right 
middle lobe pneumonitis, which was clearing, and that there 
was no evidence to substantiate his complaints.  A diagnosis 
of medical observation for pleuritis, no disease found, was 
made.  The veteran's March 1966 separation examination shows 
that clinical evaluation of the lungs and chest was normal 
and a history of pneumonia during service was noted.  

In February 1968, a VA examination for chest diseases was 
conducted which showed moderate right fibrothorax.  A history 
of right middle lobe pneumonia, recovered, was also noted.  

By rating action of June 1968, the RO granted entitlement to 
service connection for a history of right middle lobe 
pneumonia, recovered.  Service connection for right 
fibrothorax was denied.

VA records show that the veteran was hospitalized from June 
to July 1968 due to symptoms of dry cough, pain in the right 
chest and fever.  He also gave a history of having pneumonia 
twice previously in 1966.  A diagnosis of subacute bronchitis 
was made.

The veteran was hospitalized again from January to February 
1970 with complaints of general malaise and loss of appetite.  
Diagnoses including sarcoidosis were made.  The discharge 
report revealed that a lung biopsy, pulmonary function 
testing, and chest films were all within normal limits.  

In a September 1970 rating action, the RO denied entitlement 
to service connection for sarcoidosis.  The veteran was 
informed of the denial of the claim in October 1970.  In 
February 1971, the veteran requested that VA obtain the 
records of Dr. Medina and Dr. Quinquilla and indicated that 
he was being treated by VA every 3 months due to sarcoidosis 
of the right lung.  In April 1971, the RO sent release forms 
to the veteran in order to obtain those records; however, he 
apparently never completed them.  

In October 1971, the veteran's medical records were reviewed 
by a VA doctor, the chief of the pulmonary section.  The 
doctor stated that the veteran had pneumonia of the right 
middle lobe in February 1965, but no X-ray films of the chest 
were available for review.  All other available X-ray films 
through January 1971 were reviewed including photofluorograms 
dated February 7, 1964 and March 8, 1966.  The doctor stated 
that there was no radiologic evidence of sarcoidosis in any 
of the films examined, but noted that the films showed some 
loss of volume of the right lung, but no evidence of pleural 
thickening on the right (fibrothorax).  The doctor stated 
that without the 1965 films, he could only state that there 
was some loss of volume of the right lung without definite 
evidence of fibrothorax.  

Subsequently, private medical reports dated in June and July 
1968 showed that an examination of the chest and bronchogram 
were negative. VA outpatient records dated from February 1968 
to March 1969 were also received which included a March 1969 
diagnosis of subacute bronchitis and also documented that a 
chest X-ray film was negative.  

In a June 1973 Board decision, claims of entitlement to 
service connection for sarcoidosis and right fibrothorax were 
denied.

In January 1978, the veteran filed what amounts to a request 
to reopen the claim of entitlement to service connection for 
sarcoidosis.  Also provided was a VA hospitalization report 
showing that he was treated for sarcoidosis and an 
undetermined respiratory illness from June to July 1976.  

VA medical records dated in 1988 and 1989 show treatment for 
sarcoidosis.  Sarcoidosis was also diagnosed as shown in a 
December 1989 VA examination report, at which time it was 
noted that it was initially identified in 1969.

In a substantive appeal received from the veteran in December 
1990, he stated that his health problems began in 1965 at 
which time he had pneumonia, which affected his breathing.  
He stated that later, when he served in Vietnam, his 
breathing was again affected due to the spraying of Agent 
Orange.  

An August 1993 VA examination report reveals that the 
veteran's sarcoidoisis appeared to be in remission.  

In an April 1994 rating decision, the RO denied entitlement 
to service connection for sarcoidosis, including as due to 
Agent Orange exposure.  The veteran was informed of that 
determination and of his appellate rights the same month and 
did not appeal it.

In March 1999, the veteran filed to reopen his claim for 
sarcoidosis.  In correspondence dated in August 1999, the RO 
informed him that this claim had been denied twice 
previously, in October 1970 and April 1994, and was not 
appealed at either time.  He was notified that new and 
material evidence would have to be submitted in order to 
reopen the claim.

VA outpatient records dated in 1998 and 1999 were received in 
October 1999.  An October 1998 entry reflects that the 
veteran was seen for symptoms of cough and fever and a 
history of sarcoidosis was noted.  The records reflect that 
during 1998 and 1999 assessments of sarcoidosis were made and 
the veteran was treated with medication.  Records dated in 
January and March 1999 described the veteran's sarcoidosis as 
inactive and controlled.  

In December 1999, the RO determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for sarcoidosis.  
The veteran was informed of that determination the same month 
and he appealed it.

Additional VA treatment records dated in 2000 revealed no 
complaints or findings of sarcoidosis.  

The veteran presented testimony at a hearing held at the RO 
in January 2002.  He indicated that he had evidence from 
private doctors in Puerto Rico, but did not identify any 
specific treatment sources.  He testified that he would 
present this evidence for the record and that the treatment 
he received was in approximately 1998 or 1999.  He also 
indicated that he was receiving VA treatment in Orlando, 
Florida, for the condition.  

In February 2002, private medical records dated in 1997 and 
1998 were added to the record.  These records include an 
October 1998 entry referencing symptoms of cough, fever, and 
shortness of breath, and indicate that the veteran was 
recommended for evaluation for hospitalization.  

VA medical medical records dated in 2001 and 2002 were also 
added to the file which reflect that the veteran was 
receiving on-going treatment and medication for pulmonary 
symptomatology.  


III.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for sarcoidosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

The following diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Type II diabetes mellitus; and certain 
soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2), as amended by 
Veterans Education and Benefits Expansion Act (VEBEA) of 
2001, Pub. L. No. 107-103, § 201(b); 38 C.F.R. § 3.309(e) 
(2001), as amended effective July 8, 2001; 66 Fed. Reg. 
23166-23169 (May 8, 2001).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 2001.  

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for sarcoidosis, under the 
theories of direct service incurrence or as a result of 
exposure to Agent Orange during service in Vietnam.  

In April 1994 decision, the RO denied entitlement to service 
connection for sarcoidosis, including under the theory of 
exposure to Agent Orange during service, and the 
determination was not appealed.  The April 1994 rating action 
represents the most recent final decision regarding this 
claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  
Accordingly, the Board must review the evidence submitted 
since the April 1994 decision in order to ascertain whether 
new and material evidence has been submitted addressing the 
critical inquiry of whether the veteran's claimed sarcoidosis 
is etiologically related to service either directly or by 
virtue of exposure to Agent Orange.

Since the April 1994 rating action, the following evidence 
has been presented: (1) VA records dated in 1998 and 1999; 
(2) private medical records dated in 1997 and 1998; (3) 
hearing testimony presented at the RO in January 2002; and 
(4) VA records dated from 2000 to 2002.  

Sarcoidosis was previously denied by the on the basis that it 
was not initially diagnosed during service or within the 
first post service year, as no documented diagnosis of 
sarcoidosis was made until 1970, and because sarcoidosis was 
not a presumptive condition under the regulations governing 
exposure to herbicides, nor was any medical evidence offered 
linking the veteran's sarcoidosis to service or exposure to 
Agent Orange.  

New and material evidence has not been received.  The 
veteran's contentions that he has sarcoidosis related to 
service, including as a result of exposure to Agent Orange, 
are not new.  His statements are essentially a repetition of 
his previous assertions that were before the RO in 1994, and 
are cumulative and not new.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the new medical records showing diagnoses of a 
sarcoidosis many years after service are cumulative.  There 
was medical evidence before the RO in 1994 showing that the 
veteran suffered from sarcoidosis.  There is no medical 
evidence indicating that the veteran's sarcoidosis had its 
onset during active service or within one year after his 
separation from service or that is related to any in-service 
disease or injury, including exposure to Agent Orange. 

All of the clinical evidence which has been added to the 
record since 1994 is dated more than 30 years after the 
veteran's service.  This evidence documents on-going 
pulmonary symptoms and reflects treatment for sarcoidosis.  
However, in Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records describing the veteran's 
current condition are not material to the issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence.

The Board recognizes that sarcoidosis is listed under 38 
C.F.R. § 3.309(a) as a chronic disease.  Therefore, if 
evidence had been presented even suggesting that sarcoidosis 
had its onset during service or within one year of discharge, 
then this would constitute new and material evidence.  The 
same is true, if competent evidence were presented for 
etiologically linking exposure to Agent Orange during service 
and the subsequent development of sarcoidosis.  The Board 
notes that in December 2001, the President signed into law 
the Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. §  1116(a)(2) and 
38 C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.  As the new 
provision is liberalizing, it is applicable to the claim on 
appeal.  See Karnas v. Derwinski, supra.  However, even upon 
consideration of that law, no new and material evidence has 
been presented.

Accordingly, the Board finds that the evidence received 
subsequent to April 1994 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for sarcoidosis, including as a result of exposure to Agent 
Orange.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for sarcoidosis, including as a 
result of exposure to Agent Orange, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

